Citation Nr: 0200209	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  96-47 983	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected herniated disc at L4-5 with minimal L3-4 
and mild L5-S1 disc bulges, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to service connection for herniated disc at L4-5 
with minimal L3-4 and mild L5-S1 disc bulges and assigned a 
10 percent disability rating effective from the date of 
claim.  Subsequently, the case was transferred to the RO in 
New Orleans, Louisiana.

In January 1997, the New Orleans, Louisiana RO granted 
entitlement to an increased 20 percent disability rating for 
the veteran's service-connected herniated disc at L4-5 with 
minimal L3-4 and mild L5-S1 disc bulges.  An effective date 
was assigned effective from the date of claim.

The case was previously before the Board in January 1999 and 
March 2000 and was remanded to RO for additional development.  


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board notes that a May 2001 VA examination report 
provided diagnoses based upon a January 2001 magnetic 
resonance imaging (MRI) study that was not included in the 
appellate record.  The Board further notes that the provided 
diagnoses are significantly different from previous VA and 
private medical findings but that the examiner did not 
comment upon the other diagnoses of record.  The May 2001 
report also indicates the veteran has been receiving 
treatment at a VA pain clinic; however, VA treatment records 
were last obtained in January 1998.  Therefore, the Board 
finds additional development is required prior to appellate 
review.

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R § 3.159(c) 
(as amended Aug. 29, 2001).  VA medical records are held to 
be within the Secretary's control and are considered to be a 
part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issues on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  

The RO is specifically requested to 
obtain a copy of the January 2001 MRI 
study or to provide adequate reasons as 
to why that report could not be obtained.  
All records obtained should be added to 
the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
orthopedic specialist to determine the 
current nature and severity of her 
service-connected back disability.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment and 
should reconcile any opinion provided 
with the other medical evidence of 
record.  

The examiner is requested to conduct 
active and passive range of motion 
studies and to describe all neurological 
symptoms, including any demonstrable 
muscle spasm.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

4.  After the development requested above 
has been completed to the extent possible, 
as well as any other development deemed 
necessary, the RO should review the record 
and re-adjudicate the issue on appeal.  
The RO should consider all applicable laws 
and regulation, including consideration of 
the Court's holding in Fenderson v. West, 
12 Vet. App. 119 (1999).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




